Citation Nr: 1036706	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  05-07 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for jungle 
rot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active military service from May 1970 to February 
1971, including service in Vietnam from October 1970 to February 
1971.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the veteran's request to 
reopen his claims for service connection for jungle rot and PTSD 
on the grounds of no new and material evidence.

In December 2005 the veteran appeared at the Jackson RO and 
testified by videoconference before the undersigned Acting 
Veterans Law Judge sitting in Washington, D.C.  The transcript of 
that hearing is of record.

In a July 2007 decision, the Board reopened the Veteran's claims 
of entitlement to service connection for PTSD and jungle rot, and 
remanded the reopened claims for additional development.  
Subsequently, a September 2007 rating decision granted service 
connection for jungle rot and assigned an initial noncompensable 
evaluation.

The Board is satisfied that there has been substantial compliance 
with the remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to an initial compensable evaluation for 
jungle rot is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Competent evidence has been presented of a current diagnosis of 
PTSD based on an in-service stressor.


CONCLUSION OF LAW

Service connection for PTSD is established.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  With regard to 
the issue decided herein, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.

PTSD- Service Connection

The Veteran seeks service connection for PTSD.  Service 
connection may be awarded for a current disability arising from a 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  As with 
any claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt. 38 U.S.C.A. § 
5107.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, between 
current symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

38 C.F.R. § 3.304(f), the regulation governing the establishment 
of service connection for PTSD, was modified effective July 13, 
2010.  See 68 Fed. Reg. 39843-52 (July 13, 2010); 75 Fed. Reg. 
41092 (July 15, 2010) (corrected a clerical error in the Federal 
Register publication of July 13, 2010).  This change is effective 
for all claims, such as the present claim, currently pending 
before VA.  This change had the effect of liberalizing the 
evidentiary requirements for verification of a Veteran's claimed 
stressor.  As revised, 38 C.F.R. § 3.304(f)(3) provides a 
Veteran's lay testimony alone may establish the incurrence of an 
in-service stressor if such stressor is consistent with the 
circumstances of the Veteran's service, involves a fear of 
hostile military or terrorist activity, and is found by a VA 
psychiatrist or psychologist to be sufficient to support a 
diagnosis of PTSD.  Clear and convincing evidence to the contrary 
may, however, rebut such a presumption.  Id.  

The Veteran's DD-214 and service personnel records confirm that 
he served as a Rifleman with Company D, 1st Battalion, 1/22 
Infantry, 4th Infantry Division from October, 2 1970, to February 
19, 1971 during a tour of duty in Vietnam.  His DD-214 also 
confirms a military occupational specialty of Light Weapons 
Infantryman.  The transcript of a May 1971 interview with a 
physician (just after the Veteran's separation from service) 
noted that the Veteran was "sent to Vietnam after four months as 
an infantry man at Ahn Khe with 18th and 22nd Infantry.  After 
about a month he was put on guard duty in areas where they were 
bombarded by mortar and invaded by Viet Cong."

The Veteran was diagnosed as having PTSD by VA psychiatrists in 
February 2005 and April 2008.  The VA examiners based these 
diagnoses on the Veteran's traumatic experiences during military 
service.  He reported to these examiners that his unit was 
frequently exposed to mortar, rocket, and small arms fire.  He 
later served on guard duty that exposed him to fear of attack by 
the Viet Cong.  These reported stressors are consistent with the 
circumstances of the Veteran's service as a Light Weapons 
Infantryman in Vietnam (and are supported by the May 1971 medical 
opinion that noted the Veteran's near-contemporaneous report of 
his experiences), they involve a fear of hostile military 
activity, and they have been found by two VA psychiatrists to be 
sufficient to support a diagnosis of PTSD.  Therefore, in light 
of the liberalized evidentiary requirement for a showing of PTSD 
due to in-service events, service connection for PTSD is 
warranted and is hereby granted.


ORDER

Service connection for PTSD is granted.


REMAND

By rating decision dated in September 2007, the RO granted 
service connection for jungle rot and assigned a noncompensable 
disability rating.  The Veteran was informed of this decision by 
a letter dated in October 2007.  The Veteran submitted a written 
notice of disagreement with this rating in September 2008.  When 
a notice of disagreement is timely filed, the RO must reexamine 
the claim and determine if additional review or development is 
warranted.  If no preliminary action is required, or when it is 
completed, the RO must prepare a statement of the case pursuant 
to 38 C.F.R. § 19.29, unless the matter is resolved by granting 
the benefits sought on appeal or the notice of disagreement is 
withdrawn by the appellant or his or her representative.  38 
C.F.R. § 19.26.

As of this date, the Veteran has not been issued a statement of 
the case on this issue.  Accordingly, the Board is required to 
remand this issue to the RO for the issuance of a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case (SOC) regarding 
the issue of entitlement to an initial 
compensable disability evaluation for 
service-connected jungle rot.  The RO should 
also advise the appellant of the need to 
timely file a substantive appeal if he 
desires appellate review of this issue.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


